


110 HR 1317 IH: Community-Based Health Care Retraining

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1317
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a demonstration project to train unemployed
		  workers for employment as health care professionals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community-Based Health Care Retraining
			 Act.
		2.Health professions training demonstration
			 projectSection 171 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended by adding at the
			 end the following:
			
				(e)Health professions training demonstration
				project
					(1)DefinitionsIn this subsection:
						(A)Covered communityThe term covered community
				means a community or region that—
							(i)has experienced a significant percentage
				decline in positions in the manufacturing or service sectors; and
							(ii)is determined by the Secretary of Health
				and Human Services (in consultation with the medical community) to be an area
				with a shortage of health care professionals described in clause (i) or (ii) of
				subparagraph (C).
							(B)Covered
				workerThe term covered
				worker means an individual who—
							(i)(I)has been terminated or laid off, or who has
				received a notice of termination or layoff, from employment in a manufacturing
				or service sector;
								(II)(aa)is eligible for or has exhausted
				entitlement to unemployment compensation; or
									(bb)has been employed for a duration sufficient
				to demonstrate, to the appropriate entity at a one-stop center referred to in
				section 134(c), attachment to the workforce, but is not eligible for
				unemployment compensation due to insufficient earnings or having performed
				services for an employer that were not covered under a State unemployment
				compensation law; and
									(III)is unlikely to return to a previous
				industry or occupation; or
								(ii)(I)has been terminated or laid off, or has
				received a notice of termination or layoff, from employment in a manufacturing
				or service sector as a result of any permanent closure of, or any substantial
				layoff at, a plant, facility, or enterprise; or
								(II)is employed in a manufacturing or service
				sector at a facility at which the employer has made a general announcement that
				such facility will close within 180 days.
								(C)Health care professionalThe term health care
				professional—
							(i)means an individual who is involved
				with—
								(I)the delivery of health care services, or
				related services, pertaining to—
									(aa)the identification, evaluation, and
				prevention of diseases, disorders, or injuries; or
									(bb)home-based or community-based long-term
				care;
									(II)the delivery of dietary and nutrition
				services; or
								(III)rehabilitation and health systems
				management; and
								(ii)with respect to a covered community to be
				served through a grant made under paragraph (3), includes individuals in health
				care professions and jobs for which there is a shortage in the community, as
				determined by the Secretary of Health and Human Services (in consultation with
				the medical community), giving consideration to the amount of training time
				required to retrain the covered workers for the health care professions and
				jobs.
							(D)Tribal college or universityThe term tribal college or
				university means—
							(i)a tribally controlled college or
				university, as defined in section 2 of the Tribally Controlled College or
				University Assistance Act of 1978 (25 U.S.C. 1801);
							(ii)Diné College, authorized in the Navajo
				Community College Act (25 U.S.C. 640a et seq.); and
							(iii)any of the 1994 Institutions, as defined in
				section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7
				U.S.C. 301 note).
							(2)Establishment of projectIn accordance with subsection (b), the
				Secretary shall establish and carry out a health professions training
				demonstration project.
					(3)GrantsIn carrying out the project, the Secretary,
				after consultation with the Secretary of Health and Human Services, shall make
				grants to eligible entities to enable the entities to carry out programs in
				covered communities to train covered workers for employment as health care
				professionals. The Secretary shall make each grant in an amount of not less
				than $100,000 and not more than $500,000.
					(4)Eligible entitiesNotwithstanding subsection (b)(2)(B), to be
				eligible to receive a grant under this subsection to carry out a program in a
				covered community, an entity shall be a partnership that is—
						(A)under the direction of a local workforce
				investment board established under section 117 that is serving the covered
				community; and
						(B)composed of members serving the covered
				community, such as—
							(i)an institution of higher education that
				provides a 4-year program of instruction;
							(ii)an accredited community college;
							(iii)an accredited vocational or technical
				school;
							(iv)a tribal college or university;
							(v)a health clinic or hospital;
							(vi)a home-based or community-based long-term
				care facility or program; or
							(vii)a health care facility administered by the
				Secretary of Veterans Affairs.
							(5)ApplicationsTo be eligible to receive a grant under
				this subsection, an entity shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require, including, at a minimum—
						(A)a proposal to use the grant funds to
				establish or expand a training program in order to train covered workers for
				employment as health care professionals (including paraprofessionals);
						(B)information demonstrating the need for the
				training and support services to be provided through the program;
						(C)information describing the manner in which
				the entity will expend the grant funds, and the activities to be carried out
				with the funds;
						(D)information demonstrating that the entity
				meets the requirements of paragraph (4); and
						(E)with respect to training programs carried
				out by the applicant, information—
							(i)on the graduation rates of the programs
				involved;
							(ii)on the retention measures carried out by
				the applicant;
							(iii)on the length of time necessary to complete
				the training programs of the applicant; and
							(iv)on the number of qualified covered workers
				that are refused admittance into the training programs because of lack of
				capacity.
							(6)SelectionIn making grants under paragraph (3), the
				Secretary, after consultation with the Secretary of Health and Human Services,
				shall—
						(A)consider the information submitted by the
				eligible entities under paragraph (5)(E); and
						(B)select—
							(i)eligible entities submitting applications
				that meet such criteria as the Secretary of Labor determines to be appropriate;
				and
							(ii)among such entities, the eligible entities
				serving the covered communities with the greatest need for the grants and the
				greatest potential to benefit from the grants.
							(7)Use of funds
						(A)In generalAn entity that receives a grant under this
				subsection shall use the funds made available through the grant for training
				and support services that meet the needs described in the application submitted
				under paragraph (5), which may include—
							(i)increasing capacity, subject to
				subparagraph (B), at an educational institution or training center to train
				individuals for employment as health professionals, such as by—
								(I)expanding a facility, subject to
				subparagraph (B);
								(II)expanding course offerings;
								(III)hiring faculty;
								(IV)providing a student loan repayment program
				for the faculty;
								(V)establishing or expanding clinical
				education opportunities;
								(VI)purchasing equipment, such as computers,
				books, clinical supplies, or a patient simulator; or
								(VII)conducting recruitment; or
								(ii)providing support services for covered
				workers participating in the training, such as—
								(I)providing tuition assistance;
								(II)establishing or expanding distance
				education programs;
								(III)providing transportation assistance;
				or
								(IV)providing child care.
								(B)LimitationTo be eligible to use the funds to expand a
				facility, the eligible entity shall demonstrate to the Secretary in an
				application submitted under paragraph (5) that the entity can increase the
				capacity described in subparagraph (A)(i) of such facility only by expanding
				the facility.
						(8)FundingOf the amounts appropriated to, and
				available at the discretion of, the Secretary or the Secretary of Health and
				Human Services for programmatic and administrative expenditures, a total of
				$25,000,000 shall be used to establish and carry out the demonstration project
				described in paragraph (2) in accordance with this
				subsection.
					.
		
